


EXHIBIT 10.2


SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of December 17, 2014 (this
“Amendment”), is entered into by and among RREEF PROPERTY OPERATING PARTNERSHIP,
LP, a Delaware limited partnership (the “Borrower”), RREEF PROPERTY TRUST, INC.,
a Maryland corporation (the “Parent”), the other Guarantors (as defined in the
Credit Agreement, and together with the Borrower and the Parent, the “Loan
Parties”) party hereto, the Lenders (as defined in the Credit Agreement
described below) party hereto, and REGIONS BANK, in its capacity as
Administrative Agent and Issuing Bank (each as defined in the Credit Agreement).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement (as defined below) as amended hereby.
RECITALS
A.    The Loan Parties, the Lenders, the Issuing Bank and the Administrative
Agent have entered into that certain Credit Agreement dated as of May 1, 2013
(as previously amended, restated, increased, extended, supplemented or otherwise
modified, the “Credit Agreement”).
B.    The Loan Parties have requested that the Lenders agree to certain
amendments to the Credit Agreement.
C.    The Required Lenders, on behalf of the Lenders, have agreed to such
amendments on the terms and conditions set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Amendments to Credit Agreement.


(a)The following definition is hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:


“Second Amendment Effective Date” shall mean December 17, 2014.
(b)Section 1.1 of the Credit Agreement is hereby amended by restating the
following definitions in their entirety and inserting such definitions in the
appropriate alphabetical order:


“Applicable Margin” means (a) from the Closing Date through the date one (1)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ending June 30,
2013, the percentage per annum based upon Pricing Level I in the table set forth
below, and (b) thereafter, the percentage per annum determined by reference to
the table set forth below using the Consolidated Leverage Ratio as set forth in
the Compliance Certificate most recently delivered to the Administrative Agent
pursuant to Section 7.1(c), with any increase or decrease in the Applicable
Margin resulting from a change in the Consolidated Leverage Ratio becoming
effective on the date one (1) Business Day immediately following the date on
which such Compliance Certificate is delivered.

1

--------------------------------------------------------------------------------




Pricing Level
Consolidated Leverage Ratio
Adjusted LIBOR Rate Loans and Letter of Credit Fee
Base Rate Loans
I
<40%
2.20%
1.20%
II
≥40% and <50%
2.35%
1.35%
III
≥50%
2.50%
1.50%



Notwithstanding the foregoing, (w) from and after the Second Amendment Effective
Date through the date one (1) Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.1(c) that demonstrates
Tangible Net Worth, as of the last day of the applicable Fiscal Quarter, of at
least $50,000,000, Pricing Level III as set forth in the table above shall apply
and shall remain in effect, (x) if at any time a Compliance Certificate is not
delivered when due in accordance herewith, then, upon the request of the
Required Lenders, Pricing Level III as set forth in the table above shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered, (y) if at any time and for so
long as either of the following shall have occurred and be continuing: (i) the
Expense Support Agreement shall have expired or been terminated and not
otherwise extended or replaced with another expense support or other similar
agreement reasonably satisfactory to the Required Lenders, or (ii) any other
event shall have occurred such that the expenses of Parent and its Subsidiaries
(other than such expenses that, pursuant to the Expense Support Agreement, are
expressly payable by the Parent or such Subsidiaries and not contractually
subject to payment thereunder by RREEF America, L.L.C. or another Affiliate of
the Parent satisfactory to the Required Lenders (RREEF America, L.L.C. or such
an Affiliate, a “Support Party”)) are or will no longer be contractually subject
to payment by a Support Party, then the Applicable Margin otherwise determined
in accordance with the foregoing shall be increased by 1.00%, and (z) the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.7(e). For purposes of calculating the Unused Fee for any
applicable period, “Applicable Margin” shall mean (i) 0.30%, if the Usage
Percentage for such period is equal to or less than 50%, or (ii) 0.20%, if the
Usage Percentage for such period is greater than 50%.
“Expense Support Agreement” shall mean that certain Expense Support Agreement
dated as of May 29, 2013 by and among the Borrower, the Parent and RREEF America
L.L.C. (the “Advisor”), as amended and restated as of November 11, 2013, and as
otherwise amended, restated, extended, supplemented or otherwise modified in
accordance with the provisions of that certain Subordination and Intercreditor
Agreement dated as of June 11, 2014 by and among the Borrower, the Parent, the
Advisor and the Administrative Agent.
(c)Section 2.11(d) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


(d)    Mandatory Commitment Reductions.
If, as of the earlier of (x) the last day of the Fiscal Quarter in which a
Specified Covenant Trigger Event occurs and (y) December 31, 2014, Tangible Net
Worth is less than $30,000,000 or the Consolidated Fixed Charge Coverage Ratio
calculated as of such date is less than 1.50 to 1.00, the Available Commitment
of each Lender may, at the request of the Required Lenders, be permanently
reduced to zero ($0), and, upon such request, the amount of each Lender’s
Revolving Commitment shall be permanently reduced to an amount equal to the
principal amount of such Lender’s Revolving Credit Exposure outstanding as of
such date. Notwithstanding any provisions to the contrary set forth herein or in
any other Credit Document, the Borrower shall not be permitted to re-borrow, and
no Lender (including the Swingline Lender) shall be obligated to re-lend, any
amounts repaid or prepaid (or, in the case of any outstanding Letter of Credit,
the amount of such Letter of Credit following the expiration thereof) with
respect to any such outstanding Revolving Credit Exposure hereunder following
the date on which the Available Commitments and Revolving Commitments are
permanently reduced pursuant to this Section 2.11(d). Without limiting the
foregoing, the Borrower shall not request

2

--------------------------------------------------------------------------------




the issuance or extension of, and the Issuing Bank shall not be obligated to
issue or extend, any Letters of Credit following the date on which the Available
Commitments and Revolving Commitments are permanently reduced pursuant to this
Section 2.11(d).
2.Effectiveness; Conditions Precedent. This Amendment shall be effective as of
the date hereof upon satisfaction of the following conditions:


(a)The Administrative Agent shall have received counterparts of this Amendment
duly executed by each of the Loan Parties and the Required Lenders, and
acknowledged by the Administrative Agent.


(b)The Administrative Agent shall have received a copy of that certain Third
Amended and Restated Expense Support Agreement, dated on or prior to the
effective date of this Amendment, between the Parent and RREEF America L.L.C.,
duly executed on behalf of each of the parties thereto and otherwise in form and
substance reasonably acceptable to the Administrative Agent.


3.Representations of the Loan Parties. Each of the Loan Parties represents and
warrants to the Administrative Agent, the Issuing Bank and the Lenders as
follows:


(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment and any other documents delivered by it in
connection herewith.


(b)This Amendment and each other document delivered by it in connection herewith
has been duly executed and delivered by such Person and constitutes such
Person’s legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).


(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)The execution and delivery of this Amendment or any other document delivered
by it in connection herewith does not (i) violate, contravene or conflict with
any provision of its organizational documents or (ii) materially violate,
contravene or conflict with any Laws applicable to it or any of its
Subsidiaries.


(e)After giving effect to this Amendment, (i) the representations and warranties
of the Loan Parties set forth in Section 6 of the Credit Agreement are true,
accurate and complete in all material respects on and as of the date hereof to
the same extent as though made on and as of such date except to the extent such
representations and warranties specifically relate to an earlier date and (ii)
no event has occurred and is continuing which constitutes a Default or an Event
of Default.


4.Release. In consideration of the Required Lenders’ willingness to enter into
this Amendment, the Loan Parties hereby release the Administrative Agent, the
Issuing Bank, the Lenders and each of their respective officers, employees,
representatives, Affiliates, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act in connection with the Credit Documents on or prior to the date
hereof.


5.Reaffirmation of Guaranty. Each Guarantor hereby (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Credit Agreement and other Credit Documents to which it is
a party and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge such Guarantor’s
obligations under the Credit Agreement and such other Credit Documents.

3

--------------------------------------------------------------------------------






6.Expenses. Upon demand therefor, the Loan Parties shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including without limitation the reasonable fees and out-of-pocket expenses of
counsel) in connection with or related to the obligations of the Loan Parties
under the Credit Documents, including the negotiation, drafting, and execution
of this Amendment and the transactions contemplated hereby.


7.Reference to and Effect on Credit Documents. Except as specifically modified
herein, the Credit Documents shall remain in full force and effect. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Administrative Agent, the Issuing
Bank or the Lenders under any of the Credit Documents, or constitute a waiver or
amendment of any provision of any of the Credit Documents, except as expressly
set forth herein. The breach of any provision or representation under this
Amendment shall constitute an immediate Default under the Credit Agreement, and
this Amendment shall constitute a Credit Document.
8.Further Assurances. The Administrative Agent, the Issuing Bank, the Lenders
and the Loan Parties each agree to execute and deliver, or to cause to be
executed and delivered, all such instruments as may reasonably be requested to
effectuate the intent and purposes, and to carry out the terms, of this
Amendment.


9.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


10.Miscellaneous.


(a)This Amendment shall be binding on and shall inure to the benefit of the Loan
Parties, the Administrative Agent, the Issuing Bank, the Lenders and their
respective successors and permitted assigns. The terms and provisions of this
Amendment are for the purpose of defining the relative rights and obligations of
the Loan Parties, the Administrative Agent, the Issuing Bank and the Lenders
with respect to the transactions contemplated hereby and there shall be no third
party beneficiaries of any of the terms and provisions of this Amendment.
(b)Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
(c)Wherever possible, each provision of this Amendment shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
(d)Except as otherwise provided in this Amendment, if any provision contained in
this Amendment is in conflict with, or inconsistent with, any provision in the
Credit Documents, the provision contained in this Amendment shall govern and
control.
(e)This Amendment may be executed in any number of separate counterparts, each
of which shall collectively and separately constitute one agreement. Delivery of
an executed counterpart of this Amendment by telecopy shall be effective as an
original.


11.Entirety. This Amendment and the other Credit Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Amendment
and the other Credit Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.


[remainder of page intentionally left blank]





4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:
RREEF PROPERTY OPERATING PARTNERSHIP, LP



By: RREEF Property Trust, Inc.,
its General Partner


By: /s/ James N. Carbone    
Name: James N. Carbone    
Title: CEO            


By: /s/ Eric Russell        
Name: Eric Russell        
Title: Assistant Treasurer    




GUARANTORS:
RREEF PROPERTY TRUST, INC.,

a Maryland corporation


By: /s/ James N. Carbone    
Name: James N. Carbone    
Title: CEO            


By: /s/ Eric Russell        
Name: Eric Russell        
Title: Assistant Treasurer    


RPT HERITAGE PARKWAY, LLC


By: /s/ Eric Russell        
Name: Eric Russell        
Title: Assistant Treasurer    


RPT WALLINGFORD PLAZA, LLC


By: /s/ Eric Russell        
Name: Eric Russell        
Title: Assistant Treasurer    


RPT 1109 COMMERCE BOULEVARD, LLC


By: /s/ Eric Russell        
Name: Eric Russell        
Title: Assistant Treasurer    




[signature pages continue]

5

--------------------------------------------------------------------------------




RPT ANAHEIM HILLS OFFICE PLAZA, LLC


By: /s/ Eric Russell        
Name: Eric Russell        
Title: Assistant Treasurer    


RPT TERRA NOVA PLAZA, LLC


By: /s/ Eric Russell        
Name: Eric Russell        
Title: Assistant Treasurer    




[signature pages continue]





6

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:            REGIONS BANK,
as Administrative Agent


By: /s/ Lori Chambers    
Name: Lori Chambers    
Title: Vice President        


LENDERS:                    REGIONS BANK,
as a Lender and as Issuing Bank


By: /s/ Lori Chambers    
Name: Lori Chambers    
Title: Vice President            




[Signature pages end]



7